Citation Nr: 1540630	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-11 717a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance (DEA) benefits.

ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran has active service from March 1951 to December 1953.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the VARO that denied entitlement to the benefits sought.  The appellant filed a notice of disagreement in March 2010 and in February 2011 the RO issued a statement of the case.  She perfected her appeal in March 2011.


FINDINGS OF FACT

1.  The appellant was born in August 1982. 

2.  The Veteran was declared permanently and totally disabled on September 4, 2009, effective from July 20, 2009.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits are not met.  38 U.S.C.A. §§ 3501(a)(8), 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance is available to a child of a veteran who has a total disability permanent in nature ("P&T") resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(2) , 21.3021(a)(1).  A P&T disability refers to a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).  The effective date of a P&T rating means the date from which VA considers that the veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r). 

Under Chapter 35, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).  However, a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a P&T disability after the child's 18th birthday but before his or her 26th birthday.  38 C.F.R. § 21.3041(a)(2). 

In the present case, the facts are not in dispute.  The appellant was born in August 1982; thus, she turned 18 in August 2000 and 26 in August 2008.  The Veteran was declared P&T disabled on September 4, 2009, effective from July 20, 2009.  As both these dates are subsequent to the appellant's 26th birthday, she is not eligible for Chapter 35 DEA benefits.

The appellant does not dispute the fact that when the Veteran was declared P&T disabled, she was over 26 years of age; rather, she contends in essence the age requirements for entitlement to DEA benefits are unjust, and benefits should granted on an equitable basis.  She notes that her sister has been granted benefits.  While the Board is sympathetic to her contentions, it lacks legal authority to award benefits outside the scope of the law.  Accordingly, the claim is denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the claimant of any information, medical or lay, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. § 21.1031, 21.1032. 

Here, however, because the record shows that undisputed facts make the appellant ineligible for the benefits claimed, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.  As explained above, because her age legally disqualifies her for the benefits, there is no possibility that any additional notice or development would aid her in substantiating the claim.  Thus, any deficiency of notice or the duty to assist constitutes harmless error.


ORDER

Basic eligibility for DEA benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


